Opinion by
Mb. Justice McCollum,
We cannot discover in the bank accounts called for and presented by the appellants anything which authorizes or tends to sustain their present contention. The note in suit was made to the order of Nelson Bros. & Co., and payable on demand. The payees transferred it, by indorsement, to the appellee, and the latter received from the maker an assignment of certain securities as collateral to it. It appears from the recital in the *138assignment that the note for which the collateral was given was a substitute for three other notes of the assignor held by the bank, drawn to the order of Nelson Bros. & Co., and indorsed by them. It is claimed by the appellants that the note in question and the notes for which it is a substitute were made by McClain for the accommodation of the payees named in them. But we are unable to find in the accounts, the assignment or the letters, anything which establishes this claim. This, however, is not a matter of much importance in the case, and we merely refer to it in passing. The controlling question is whether the note has been paid by the maker and payees or by either of them, and if not how much has been paid upon it beyond the sums credited in the bank’s account with McClain. These credits from May 8, 1886, to Feb. 6, 1888, inclusive, amount to $2,016.88. Whether they represent sums realized from the collateral and paid to the bank by Terry in accordance with McClain’s letter to him we cannot say; nor is there anything in the evidence to enlighten us on this point. The learned counsel for the appellants has not directed our attention to anything in the accounts between Nelson Bros. & Co. and the bank which is applicable as a payment on the note, and we are not able to find from the evidence that there should be other credits upon it than those made as above stated.
We think therefore that the learned court below did not err in its instruction to the jury.
Judgment affirmed.